NUMBER 13-99-519-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI
___________________________________________________________________


JOSEPH MANNING,	Appellant,


v.

THE STATE OF TEXAS,	Appellee.

___________________________________________________________________


On appeal from the 347th District Court
of Nueces County, Texas.
___________________________________________________________________


O P I N I O N

Before Chief Justice Seerden and Justices Dorsey and

Rodriguez

Opinion by Chief Justice Seerden


	This is an insurance fraud case.  Appellant Joseph Manning was
convicted of a class "A" misdemeanor theft, and the jury assessed
punishment by a fine of $1,155.  See Tex. Penal Code Ann. §31.03(e)(3)
(Vernon Supp. 2001).  Manning was accused of stealing money from
Farmer's Insurance Company by making a false claim under his
homeowner's insurance policy.  The indictment against Manning
named Gabe Ramirez, an agent for Farmer's Insurance Company, as a
"special owner" of the money.  By his sole issue, Manning contends
that the evidence is legally insufficient to prove that Ramirez was the
owner of the property, as alleged in the indictment.  We affirm.

Standard of Review
	A legal sufficiency review calls upon the reviewing court to view
the relevant evidence in the light most favorable to the verdict and
determine whether any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.  Jackson v.
Virginia, 443 U.S. 307, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979);
Jackson v. State, 17 S.W.3d 664, 667 (Tex. Crim. App. 2000).  In a legal
sufficiency review, the fact finder remains the exclusive judge of the
credibility of the witnesses and of the weight to be given their
testimony.  See Barnes v. State, 876 S.W.2d 316, 321 (Tex. Crim. App.
1994).  The appellate court serves to ensure the rationality of the fact
finder, but does not disregard, realign, or weigh the evidence.  Moreno
v. State, 755 S.W.2d 866, 867 (Tex. Crim. App. 1988).  These standards
for review apply equally to direct and circumstantial evidence cases. 
Geesa v. State, 820 S.W.2d 154, 161 (Tex. Crim. App.1991).



Analysis
	Theft occurs when a person unlawfully appropriates property with
the intent to deprive the owner of it.  Tex. Penal Code Ann. §31.03(a)
(Vernon Supp. 2001).  An "owner" is a person who "has title to the
property, possession of the property, whether lawful or not, or a greater
right to possession of the property than the actor."  Tex. Penal Code
Ann. §1.07(a)(35)(A) (Vernon 1994).  "Possession" means "actual care,
custody, control, or management."  Tex. Penal Code Ann. §1.07(a)(39)
(Vernon 1994).

	When stolen property is owned by a corporation, it is proper for
the indictment to allege that the property was taken from the custody
and control of a natural person acting for the corporation, a special
owner.  Castillo v. State, 469 S.W.2d 572, 573 (Tex. Crim. App. 1971). 
The State can prove ownership in three ways: (1) by showing title, (2)
by proving possession, or (3) by showing that the alleged owner has a
greater right to possession than the defendant.  Eaton v. State, 533
S.W.2d 33, 35 (Tex. Crim. App. 1976).

	It is the employment relationship that determines whether a given
individual is an owner within the meaning of section 1.07(a)(24) of the
penal code.  Cross v. State, 590 S.W.2d 510, 511 (Tex. Crim. App.
1979).  A person acting on behalf of a corporation, with managerial
authority and responsibility over its goods, is the effective owner.  Id.;
Rabb v. State, 681 S.W.2d 152, 153 (Tex.App.--Houston [14th Dist.]
1984, pet. ref'd); see also Johnson v. State, 606 S.W.2d 894, 895 (Tex.
Crim. App. 1980)(security guard qualified as owner because he had
responsibility to protect goods); Williams v. State, 537 S.W.2d 936, 939
(Tex. Crim. App. 1976)(security guard qualified as owner because he
had custody, care, and management of hospital); Turcola v. State, 643
S.W.2d 164, 165 (Tex.App.--Dallas 1982, no pet.)(salesperson qualified
as owner where she had custody and control of clothing until sold, and
responsibility for sales records for the store). 

	Here, the indictment alleged that  Ramirez was the owner of the
property alleged to have been appropriated by theft.  The State,
therefore, had to prove beyond a reasonable doubt that Ramirez had a
greater right of possession to the property than Manning.  See Freeman
v. State, 707 S.W.2d 597, 603 (Tex. Crim. App. 1986).  Manning
contends that Ramirez did not qualify as an "owner" because:  Ramirez
did not have the ultimate authority to pay Manning's claim; the
payment checks to Manning were not issued in Ramirez's name, but
were rather issued through one of Ramirez's files; and Ramirez was not
involved in the issuance of the checks, nor did he have any personal
knowledge regarding the checks after they were issued.  

	The evidence adduced at trial showed that Ramirez, a claims
adjuster for Farmer's Insurance, was specifically assigned to handle
Manning's claim.  Ramirez testified that he had the responsibility for
managing claims: he investigated claims, assessed damages,
determined coverage, and assessed the amount to be paid on claims. 
Although Ramirez did not specifically authorize payment of claims, he
did have the authority to stop payment on a claim. 

	In the instant case, the evidence adduced at trial showed that
Ramirez was acting on behalf of Farmer's Insurance with managerial
authority and responsibility over its property.  See Cross, 590 S.W.2d
at 511.  Ramirez had a greater right to possession of the property than
Manning, and thus qualified as an owner.  Accordingly, we overrule
Manning's sole issue, and affirm the judgment of the trial court.  



  
	ROBERT J. SEERDEN, Chief Justice


Publish.

Tex. R. App. P. 47.3.


Opinion delivered and filed

this 28th day of December, 2000.